                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

JERMAINE LONNIE BAINES,               )
                                      )
                   Petitioner,        )
                                      )            1:16CV33
            v.                        )            1:13CR255-2
                                      )
UNITED STATES OF AMERICA,             )
                                      )
                   Respondent.        )


                                      ORDER

      The Order and Recommendation of the United States Magistrate Judge was

filed with the court in accordance with 28 U.S.C. § 636(b) and, on June 16,

2020, was served on the parties in this action. Petitioner objected to the

Recommendation [Doc. #195].

      The court has appropriately reviewed the portions of the Magistrate Judge’s

report to which objection was made and has made a de novo determination which

is in accord with the Magistrate Judge’s report. The court therefore adopts the

Magistrate Judge’s recommendation [Doc. #190].

      IT IS THEREFORE ORDERED that the stay in this matter be LIFTED, that

Petitioner’s motion to vacate, set aside or correct sentence [Doc. #101], motion to

remand [Doc. #143], motion to dismiss indictment and void the judgment [Doc.

#144], and motion entitled “Affidavit for Entry of Default Judgment” [Doc. #147]

all be DENIED and that judgment be entered dismissing the action. A judgment

dismissing this action will be entered contemporaneously with this Order. Finding




       Case 1:13-cr-00255-NCT Document 197 Filed 09/02/20 Page 1 of 2
no substantial issue for appeal concerning the denial of a constitutional right

affecting the conviction, nor a debatable procedural ruling, a certificate of

appealability is not issued.

      This the 2nd day of September, 2020.

                                             /s/ N. Carlton Tilley, Jr.
                                        Senior United States District Judge




                                          2



        Case 1:13-cr-00255-NCT Document 197 Filed 09/02/20 Page 2 of 2
